DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 11/18/2021.  Claims 1-6, 8-14 and 16-22 are pending.  Claims 1, 6, 8, 9, 14, 16, 17 and 20 have been amended, claims 21-22 have been added and no additional claims have been canceled.

Response to Arguments
Applicant’s arguments (see pages 8-9) with respect to the claims have been fully considered and are persuasive.  Particularly, Examiner notes the arguments pertaining to the limitations of “the checkpoint comprising: a document vector containing a plurality of document pointers corresponding to a plurality of documents, each document pointer including a logical segment identifier value that includes a number that points to a self-contained segment of the memory slice where a respective document is stored and a physical offset value that comprises a byte value that points to a self-contained physical memory location of a beginning of the respective document within the identified segment;” and “in response to receipt of a reload command, the processor loads the checkpoint including copies of the plurality of documents from a checkpoint memory block into the memory slice, inserts the copies of the plurality of documents loaded from the checkpoint memory block into segments of the memory slice, and restores the document vector of the memory slice with copies of the plurality of document pointers that were included in the document vector prior to the checkpointing.”

Allowable Subject Matter
Claims 1-6, 8-14 and 16-22 are allowable.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: see Applicant’s Remarks dated 11/18/2021, pgs. 8-9.
Further, while the prior art of record generally teaches various checkpointing and restoration methods using pointers/segment identifiers/offsets/etc., the current application is performing the checkpoint and restoration processes in a unique way by using the combination of logical/arbitrary segment identifiers, which identify a self-contained segment within a slice, and a physical offset value, which identify a self-contained physical location within the segment that is valid within the data of the checkpoint but is not valid in a more global environment.  This enables the entire slice to be copied and restored without the need to change pointers (as Applicant describes in Remarks, dated 11/18/2021).  Therefore, regarding claim 1, there is not an obvious reason, taken alone or in combination, to, comprise the combination of the two unique pointer values/identifiers, the “self-contained” structure (see spec. [0045]-[0048]) and the reload/restore using the mentioned pointer values/identifiers within the self-contained structure (i.e. the application is providing an alternative internal data structure 
The examiner would like to emphasize that while one or more reasons are offered why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.L.S./           Examiner, Art Unit 2137

/Arpan P. Savla/           Supervisory Patent Examiner, Art Unit 2137